IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. AP-76,250, AP-76,251, AP-76,252 & AP-76,253




EX PARTE HENRY WILSON THIGPEN, Applicant




ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. 43893A; 43894A; 43895A; 43976A 
           IN THE 400TH DISTRICT COURT FROM FORT BEND COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of assault of
a public servant and sentenced to thirty-five years’ imprisonment; evading arrest and sentenced to
five years’ imprisonment; assault domestic violence and sentenced to fifty years’ imprisonment; and
violation of a protective order and sentenced to fifty years’ imprisonment.  The Fourteenth Court of
Appeals affirmed his convictions.  Thigpen v. State, Nos. 14-07-10; 14-07-11; 14-07-12; and 14-07-13 (Tex. App.–Houston [14th], delivered September 27, 2007).  
            Applicant contends that appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his convictions had been affirmed.  We remanded this
application to the trial court for findings of fact and conclusions of law.
            Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to timely notify
Applicant that his conviction had been affirmed.  The trial court recommends that relief be granted. 
Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that Applicant is
entitled to the opportunity to file out-of-time petitions for discretionary review of the judgments of
the Fourteenth Court of Appeals in Cause Nos. 14-07-00010-CR; 14-07-00011-CR; 14-07-00012-CR; and 14-07-00013-CR that affirmed convictions in Case Nos. 43893A; 43894A; 43895A; and
43976A from the 400th Judicial District Court of Fort Bend County.  Applicant shall file petition for
discretionary review with the Fourteenth Court of Appeals within 30 days of the date on which this
Court’s mandate issues.
 
Delivered: November 4, 2009
Do not publish